Case 3:18-cv-02741-C-BT Document 16 Filed 03/14/19     Page 1 of 3 PageID 2184


               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

BRANDON DONYA HUGHES,                   §
TDCJ No. 2020195,                       §
               Petitioner,              §
                                        §
v.                                      § CIVIL NO. 3:18-CV-02741-C(BT)
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional Institutions      §
Division,                               §
                  Respondent.           §

     RESPONDENT’S OBJECTION, IN PART, TO THE PETITIONER’S
            MOTION TO SUPPLEMENT THE RECORD

      The Petitioner has filed a motion to supplement the record with a DVD

of records that was presented to the state habeas court during a live

evidentiary hearing. The record of the habeas hearing reflects that the DVD

was offered by Petitioner but not admitted. However, the state trial court

referenced some of the records in its findings of fact and conclusions of law.

And as explained by Petitioner, it is no longer possible to determine if the DVD

was forward to the Texas Court of Criminal Appeals.

      As a result, the Director does not oppose the motion to expand the record

with respect to those documents on the DVD that were explicitly referenced,

or relied upon, by either Nurse Lovvorn in her testimony at the state habeas

hearing, or the state habeas trial court in its findings of fact. The

Director does object to the motion to expand the record to include any

documents on the DVD that do not meet the exceptions in the previous
Case 3:18-cv-02741-C-BT Document 16 Filed 03/14/19     Page 2 of 3 PageID 2185


sentence, pursuant to 28 U.S.C. § 2254(d)(2) & (e)(2). Furthermore, the

Director does not stipulate to the authenticity of the records, concede that the

information contained within the records is true, or admit that the records

would have been admissible at trial.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       JEFFREY C. MATEER
                                       First Assistant Attorney General

                                       ADRIENNE McFARLAND
                                       Deputy Attorney General
                                       for Criminal Justice

                                       EDWARD L. MARSHALL
                                       Chief, Criminal Appeals Division

                                       s/ Jessica Manojlovich
*Lead Counsel                          JESSICA MANOJLOVICH*
                                       Assistant Attorney General
                                       State Bar No. 24055632

                                       P. O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       (512) 936-1400
                                       (512) 936-1280 (FAX)

                                       ATTORNEYS FOR RESPONDENT




                                       2
Case 3:18-cv-02741-C-BT Document 16 Filed 03/14/19      Page 3 of 3 PageID 2186


                     CERTIFICATE OF CONFERENCE
      I do hereby certify that pursuant to email communication with counsel
for petitioner, this motion is unopposed.
                                     s/ Jessica Manojlovich
                                     JESSICA MANOJLOVICH
                                     Assistant Attorney General




                        CERTIFICATE OF SERVICE
      I do hereby certify that on March 14, 2019, I electronically filed the

foregoing pleading with the Clerk of the Court for the U.S. District Court,

Northern District of Texas, using the electronic case-filing system of the Court.

The electronic case-filing system sent a “Notice of Electronic Filing” to the

following attorney of record, who consented in writing to accept this Notice as

service of the document by electronic means:

David A. Schulman
1801 E. 51st. Street, Ste 365474
Austin, Texas 78723


                                     s/ Jessica Manojlovich
                                     JESSICA MANOJLOVICH
                                     Assistant Attorney General




                                       3
